Citation Nr: 0944328	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for 
neuralgia of the left trigeminal nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from August 2000 to May 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which granted service 
connection for trigeminal neuralgia and assigned a 
noncompensable evaluation effective May 8, 2006.

The Veteran testified at an August 2009 hearing held at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is associated with the claims file.  At that 
time, the Veteran specifically waived initial RO 
consideration of additional evidence to be submitted 
following the hearing.  Several statements from private and 
VA doctors, as well as VA treatment records, have now been 
submitted for the Board's consideration.

The Veteran has stated that his service connected disability 
has had an impact upon his occupational function.  He does 
continue to work, however, and he has not stated that he is 
unable to continue doing so due to his service connected 
disabilities.  A claim of entitlement to a total disability 
rating based on individual unemployability is not inferred.


FINDING OF FACT

Neuralgia of the left trigeminal nerve is manifested by 
shooting pains, numbness, muscle tightness, and interference 
with functions such as chewing; symptomatology reflects a 
moderate level of disability.




CONCLUSION OF LAW

The criteria for a 10 percent initial evaluation, but no 
higher, for neuralgia of the left trigeminal nerve have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 
4.3, 4.7, 4.124, 4.124a, Diagnostic Codes 8405, 8205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for left trigeminal neuralgia.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  No additional 
discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   
Private and VA records are associated with the claims file, 
and the veteran has submitted several medical opinions.  A VA 
examination was conducted in August 2007, and the Veteran was 
afforded a Board hearing.  

VA has substantially complied with the assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Evidence

The Veteran's treating VA dentist, Dr. GLE, initially 
identified neuralgia of the inferior alveolar nerve, a branch 
of the trigeminal nerve, as a residual of a failed tooth 
extraction in service in May 2006, at a VA examination.  The 
Veteran complained of ongoing pain of 3-4/10 when he is 
sleeping.  Periodically, he experienced shooting pain of 9-
10/10.  

At an August 2007 VA examination, a neurologist noted the 
Veteran's complaints of daily pulsating and severe pain of 
the teeth and jaw.  Root canals, a mouth guard, tooth 
extraction, and dental appliances had not provided any 
sustained relief.  Chewing, swallowing, or talking could make 
the pain worse.  Physical examination showed no impaired 
sensation or reflexes, and no weakness was observed.  Biting 
did not cause pain.  The examiner opined that the Veteran did 
not have trigeminal neuralgia; he could offer no neurological 
explanation for the Veteran's complaints.

By April 2008, the Veteran reported pain of 10/10 daily to VA 
doctors.  The pain was of short duration, but intense.  
Posture changes were a trigger.  A VA neurosurgeon stated in 
August 2008 that the Veteran did have trigeminal neuralgia, 
which was manifested as very severe lancing pain on the left.  
Several surgical options for treatment were discussed.  Other 
than "exquisite facial pain," the Veteran's examination was 
normal.

A private oral and facial surgeon, Dr. RHD, agreed with the 
VA doctor that surgical options had to be considered in 
September 2008.  The Veteran reported that medications were 
keeping his pain a 3-4/10, but off medication it was 9/10.  
Medication side effects impacted his vision and interfered 
with his work.  Sharp pain occurred with movement of his head 
or touching the area.

In August 2009, Dr. GLE stated that the Veteran underwent a 
balloon rhizotomy.  This initially eliminated the pain, but 
resulted in a slackening of the jaw on the left.  A 10 mm 
open bite gap resulted.  This gap has improved, to 2 mm, but 
pain has also returned in short, sharp episodes.  It is 
currently tolerable, but if it worsens, the Veteran will 
require a neurectomy.

At the August 2009 hearing, the Veteran stated that he 
experienced pain which felt almost like a headache and could 
cause dizziness.  He continued to have numbness following his 
surgery, as well as tightness of the muscles of the face on 
the left.  He pointed out an observable depression of the 
left cheek due to that tightness.  He had difficulty chewing.  
He was afraid of a complete paralysis of the left side of his 
face if he had to undergo a neurectomy.  

III. Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not 
appropriate here.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran initially claimed service connection for this 
disability as a dental condition, as it resulted from dental 
treatment.  However, as the actual manifestations of 
disability are neurological in nature, an evaluation has been 
assigned based on the impairment of the affected nerve.  
Evaluation of the trigeminal nerve is governed by Codes 8205 
(Paralysis), 8305 (Neuritis), and 8405 (Neuralgia).  
38 C.F.R. § 4.124a.  Code 8305 is not for application as the 
Veteran does not have Neuritis.  Under Code 8405, Neuralgia, 
manifested as pain, is rated according to the same scale as 
is applied for Code 8205 (Paralysis), with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124. 

Code 8405 therefore provides a maximum 10 percent evaluation 
for moderate impairment.  38 C.F.R. § 4.124a, Codes 8405, 
8205.  Although not specifically provided under the criteria, 
a zero percent evaluation is also assignable if the criteria 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The disability is currently rated as 0 percent disabling, 
based upon findings that incomplete paralysis was not shown.  
However, neuralgia is not manifested by paralysis; it is 
instead rated according to showings of pain (with resultant 
functional impairment) and sensory deficits.  

The Veteran is clearly experiencing constant pain and 
discomfort.  At times the pain is 10/10.  This has caused 
difficulty chewing, as well as observable changes in the 
muscle tone of the left cheek.  He has required surgical 
intervention, with limited success.  The disability picture 
presented most closely approximates the criteria for a 10 
percent rating for moderate impairment, the maximum 
assignable under the Schedule.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Actual paralysis is not shown.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  
The Veteran has not required hospitalization due to these 
service-connected disabilities, and marked interference of 
employment has not been shown.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required. 

Accordingly, an initial rating of 10 percent, but no higher, 
is warranted.


ORDER

An initial 10 percent evaluation for neuralgia of the left 
trigeminal nerve is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


